Exhibit 11- Statement Re Computation of Earnings Per Share Three Months Ended June 30, Basic: Average shares outstanding Net income available to common shareholders $ 2,641,273 $ 6,332,111 Per share amount Diluted: Average shares outstanding Net effect of dilutive stock options and warrants - based on the treasury stock method using average market price Diluted shares Net income available to common shareholders $ 2,641,273 $ 6,332,111 Per share amount Note:Antidilutive stock options totaling 512,925 shares were not included in the calculation of diluted earnings per share for the three months ended June 30, 2009. Antidilutive stock options totaling 627,124 shares were not included in the calculation of diluted earnings per share for the three months ended June 30, 2008. Six Months Ended June 30, Basic: Average shares outstanding Net income available to common shareholders Per share amount Diluted: Average shares outstanding Net effect of dilutive stock options and warrants - based on the treasury stock method using average market price NA Diluted shares Net income available to common shareholders Per share amount Note:Antidilutive stock options totaling 557,790 shares were not included in the calculation of diluted earnings per share for the six months ended June 30, 2009. Because of the Company's loss from continuing operations, no potential common shares were included in the calculation of diluted earnings per share for the six months ended June 30, 2008.
